972 A.2d 486 (2009)
COMMONWEALTH of Pennsylvania, Respondent,
v.
Jonathan ALLEN, Petitioner.
No. 26 EM 2009.
Supreme Court of Pennsylvania.
May 21, 2009.

ORDER
PER CURIAM.
AND NOW, this 21st day of May, 2009, the "Petition for Extension of Time to File Allowance of Appeal" and the "Application for Relief 123, Pursuant to Pa.R.Crim.P. Rule 122(c)(3); Motion for Appointment of Counsel for Allowance of Appeal to Your Honorable Supreme Court of Pennsylvania; as of Right Pursuant to Com. v. Liebel, 573 Pa. 375, 825 A.2d 630, 635 (2003)" are hereby denied.